PER CURIAM.
Isaac Eugene Slappy and Jeffery Ray Addy appeal the district court’s orders denying relief on their motions for relief from judgment. We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Addy v. Diehl, No. CA-99-3125-318BC (D.S.C. filed Mar. 22, 2001; entered Mar. 23, 2001; filed and entered Mar. 26, 2001). We deny Addy’s motion for appointment of counsel on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.